DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 24-40 and 46, drawn to A device, comprising: a substrate; a plurality of switches disposed on said substrate and interrupted in an initial state; a plurality of near-field communication (NFC) chips each respectively assigned to at least one of said switches; a NFC antenna; said switches and said NFC chips assigned to said switches being connected to one another in series resulting in individual series circuits being created, respectively each containing one of said switches and an NFC chip of said NFC chips assigned to said one switch, and being connected in each case to said NFC antenna; a label having a film-shaped main body, said label joined face to face with said substrate; said NFC chips are disposed on said label; said switches are disposed on said substrate in a region different from said label; conductor tracks electrically connecting said switches, said NFC chips and said NFC antenna disposed on said substrate and said label; and mutually facing contact points, which establish an electrically conducting contact between said conductor tracks on said label and on said substrate, are disposed on said label and on said substrate.
Group II, claim(s) 41-44, drawn to a method for producing a device, which comprises the steps of: establishing a position of a data communication device with reference to a substrate and, dependent thereon, establishing a position of a near-field communications (NFC) antenna with respect to the substrate; establishing a position of switches with reference to the substrate; assigning control commands to be performed on the data communication device now being a NFC-enabled data communication device or links to individual ones of the switches; establishing a position of a label and conductor tracks with reference to the position of the data communication device and the position of the switches; selecting a printed image and a printing format for the substrate used for producing the device and printing the printed image onto the substrate; applying the conductor tracks to the substrate; creating or positioning the switches or switch elements on the substrate; programming NFC chips and transmitting the control commands or the links to the NFC chips; and applying a label and making contact points on the substrate that contact the contact points of the label.
Group III, claim(s) 45, drawn to a switching configuration, comprising: a near-field communications (NFC) programming unit configured such that, if a coil is disposed downstream of it, it programs a NFC chip, if the NFC chip has a coil, said NFC programming unit having connection points; a transformer having a first coil and a second coil; said connection points of said NFC programming unit are connected to said first coil of a first side of said transformer, and a second side or said second coil of said transformer is configured for connecting to said NFC chip; and a capacitor dimensioned such that a resultant LC circuit applied to said NFC programming unit resonates or oscillates at 13.56 MHz and is connected in parallel with said first coil.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the groups lack the same or corresponding special technical features.  For example, Group II’s features of positioning various components, assigning control commands, selecting a printed image and a printing format, programming NFC chips, and etc… are not shared with Groups I & III.  Similar analysis can be made with features of Groups I & III.

A telephone call was made to on Attorney Ralph E Locher (41,947) to request an oral election to the above restriction requirement, but did not result in an election being made.  Attorney indicated he needs until 8/18/22 for providing election/restriction decision.  In which case, the examiner proposed and the attorney accepted to communicate election/restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE W KIM/           Examiner, Art Unit 2887                                                                                                                                                                                             




/THIEN M LE/Primary Examiner, Art Unit 2887